Citation Nr: 1133557	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  95-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to an effective date earlier than March 10, 2003 for the award of a 50 percent rating for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than November 25, 2003 for the grant of service connection for left eye condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 1994, April 2003, and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The September 1994 rating decision, in pertinent part, denied service connection for a stomach disorder.  When the case was last before the Board in May 2010, the issue of entitlement to service connection for a stomach disorder was remanded.  Additionally, the Board granted service connection for a left eye disorder and increased the rating for PTSD to 50 percent.  In a May 2010 rating decision, the RO implemented the Board's decisions and assigned effective dates for the increased rating and the grant of service connection for PTSD and a left eye disorder, respectively.

The issues of entitlement to service connection for tinnitus, dizziness, low back pain, left shoulder and neck pain, and right elbow pain, the issues of whether new and material evidence has been received to reopen service connection claims for Lyme Disease and hearing loss, and the issue of entitlement to an increased rating for a skin condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an earlier effective date for the grant of service connection for a left eye condition and entitlement to an earlier effective date for the grant of a 50 percent rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed stomach disorder is not etiologically related to active service.


CONCLUSION OF LAW

A stomach disorder was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in February 2002, August 2003, February 2005, October 2007, May 2010, September 2010, and November 2010, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the October 2007 notice letter informed the Veteran as to disability ratings and effective dates.

However, the September 1994 rating decision was before the VCAA of 2000.  The Court, however, more recently clarified its holding in Dingess, indicating it was limited to situations where service connection was granted and the disability rating and effective date assigned prior to the enactment of the VCAA - so prior to November 9, 2000.  If, as here, this did not occur until after that date, the Veteran is entitled to pre-decisional notice concerning all elements of his claims, including these downstream disability rating and effective date elements.  And if he did not receive this notice, for whatever reason, it is VA's obligation to explain why this is not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its previous holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...." Id.  However, as previously indicated, the Veteran was provided such notice in October 2007.

In any event, here, the Veteran does not contend, nor does the evidence show, any notification deficiencies, with respect to content, that have resulted in prejudice.  Further, after the Veteran filed a notice of disagreement as to higher initial ratings, the additional notice requirements described within 38 U.S.C. 
§§ 5104 and 7105 were met by the SOC and SSOC.  Specifically, these documents provided the Veteran with a summary of the pertinent evidence as to his claims, a citation to the pertinent laws and regulations governing higher ratings, and a summary of the reasons and bases for the RO's decision to deny higher ratings.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Further, the Board is also satisfied as to substantial compliance with its May 2010 remand directives as required by Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board remanded the Veteran's claim for private medical evidence and a possible VA examination.  The private medical evidence is now of record and a VA examination was conducted in November 2010.  The Board finds that in the present case, there was substantial compliance with the Board's May 2010 remand directives. 



Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for a stomach disorder because it began during service.  Specifically, at the Travel Board hearing in December 2009, the Veteran stated that he had problems with his stomach during service, namely acid reflux and heartburn.  He stated that he gets symptoms from these conditions two or three times a week and he takes medication for them.  He relayed that he feels the stomach problems were caused by medication he received in service.  

The service treatment records show that the Veteran was seen for mid-abdominal pain in January 1992.  The assessment was abdominal discomfort.  He was put on a clear liquid diet as well as the medication Mylicon.  In October 1993 the Veteran was again seen for stomach pains.  It was noted that he vomited but did not have diarrhea.  The assessment was probable gastroenteritis.  Later in October 1993 it was noted that the Veteran had "resolved gastroenteritis."  The separation examination report is silent with regard to any gastrointestinal problems.  The accompanying report of medical history notes that the Veteran denied stomach problems.  

The post-service medical evidence includes a July 2005 VA examination report and an August 2005 addendum, which both note that the Veteran has no diagnosed gastrointestinal condition except that he had an appendectomy in 1994.  

September 2009 private treatment records from the emergency department of Jamaica Hospital Center show diagnoses of chest pain and dyspepsia.  The Veteran was given Demerol, Zantac, and Reglan.  On discharge he was provided with a prescription for Prevacid.  

The report of a November 2010 VA examination notes that the Veteran complained of monthly constipation.  On examination it was noted that there is no diarrhea, fistula, ulcerative colitis or other symptoms.  There was left lower quadrant pain that is sharp and mild.  It occurs monthly and lasts minutes.  It was noted that the Veteran underwent a colonoscopy with a private physician and the results were normal.  The examiner opined that the Veteran's intermittent constipation is not caused by or a result of military service and it is not related to the treatment of stomach or gastrointestinal problems while in service.  The examiner reviewed the Veteran's claims file.  The examiner opined that the gastroenteritis and abdominal pain for which the Veteran was treated during service resolved without residuals.  The separation examination did not report any gastrointestinal problems.

After review of the entire record, the Board finds that service connection for a stomach disorder is not warranted.  Notably, the Veteran was treated for abdominal discomfort and probable gastroenteritis during service.  There are no further complaints with regard to the Veteran's stomach during service.  Importantly, the separation examination report is silent with regard to any gastrointestinal problems and the accompanying report of medical history notes that the Veteran denied stomach problems.  Moreover, there is no evidence of continuing gastrointestinal complaints since service.  In fact, the first post-service diagnosis of any stomach disorder is from September 2009, which is approximately 15 years after service discharge.

Additionally, there is no medical opinion in support of the claim.  The only medical opinion on point is against the claim.  The November 2010 VA examiner reviewed the Veteran's claims file, to include service treatment records and post service medical records, examined the Veteran, and opined that the current diagnosis of intermittent constipation is not etiologically related to service.  The examiner addressed the stomach complaints that were documented during service and concluded that they were isolated complaints that resolved, as evidenced by the lack of any gastrointestinal findings at the separation examination. 

To the extent that the Veteran is claiming that he has suffered from symptoms of a stomach disorder ever since service, the Board acknowledges that the Veteran is competent to describe symptoms of a stomach disorder despite the lack of contemporaneous medical evidence of ongoing symptoms since service.  Notably, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the evidence does not suggest any continuity of symptomatology.  In this regard, the medical evidence does not reflect any contentions by the Veteran of ongoing stomach trouble.  Specifically, the post-service medical evidence shows a normal colonoscopy and no stomach diagnosis until September 2009.  Thus, the Board finds that any theory that the Veteran has had continuity of symptomatology is outweighed by the lack of evidence of any complaints or findings since service.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe his symptoms, any contentions by the Veteran that he has a stomach disorder that began during service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In conclusion, service connection for a stomach disorder is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for a stomach disorder is denied.


REMAND

In a May 2010 rating decision, the RO implemented the Board's May 2010 decision that granted an increased rating of 50 percent for PTSD, and made it effective March 30, 2003.  The May 2010 rating decision also implemented the Board's May 2010 decision granting service connection for a left eye disorder.  The grant of service connection was made effective on November 25, 2003.  On September 1, 2010, the Veteran filed a timely notice of disagreement with respect to the effective dates assigned for the increased 50 percent rating for PTSD and for the grant of service connection for a left eye disorder.  To date, the RO has not issued a statement of the case regarding the effective date issues.   

Accordingly, the Board is required to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues involving entitlement to an effective date earlier than March 10, 2003 for the grant of a 50 percent rating for PTSD and the issue of entitlement to an effective date earlier than November 25, 2003 for the grant of service connection for a left eye condition.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claims reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on one or both of these issues, then it/they should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


